internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-160866-02 date date legend partnership a b c x corporation date date date year country plr-160866-02 dear this letter responds to a letter dated date and subsequent correspondence requesting a ruling that partnership be granted relief under sec_301_9100-1 through of the procedure and administration regulations for an extension of time in which to make such an election under sec_754 of the internal_revenue_code facts according to the information submitted partnership is a general_partnership formed under the laws of country in date when a and b purchased interests in partnership from x in date year a purchased the remainder of x’s interest in partnership and in date year c a subsidiary of a purchased an interest in partnership from a partnership intended to file an election under sec_754 for year but due to an error the election was not timely filed law and analysis under sec_754 a partnership may elect to adjust the basis of partnership property where there is a distribution_of_property or a transfer of a partnership_interest the election applies to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year for which the election is filed and all subsequent years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 is made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed no later than the time for filing for the taxable_year including extensions under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose deadline is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of plr-160866-02 the government conclusion in this case partnership has established that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result partnership is granted an extension of time of sixty days following the date of this letter to make a sec_754 election effective the year taxable_year and subsequent years the election should be made in a written_statement filed with the applicable service_center for association with partnership's return a copy of this letter should be attached to the statement filed a copy of this letter is enclosed for that purpose except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the transactions described above under any other provision of the code specifically we express no opinion as to whether partnership is a partnership for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are a copy of this letter to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
